DETAILED ACTION
1.    This is a Final Office Action Correspondence in response to U.S. Application No. 16/284567 filed on May 05, 2021.

	

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
	Applicant’s arguments have been considered but are not persuasive. 

	On pg. 12 of remarks in regards to 35 U.S.C. 101, relating to claim 1, Applicant states “In the Examiner's Step Prong One analysis (which represents the entirety of the Examiner's Step 2A analysis), the Examiner merely makes the conclusory statement that "[t]he class [sic] is directed to an abstract idea because the claim limitations are directed to associating a first mapping with a first segment, a second mapping with a second segment and comparing the mappings to locate differences. This is the same as the human behavior of grouping fruit together based upon physical features." Id. 
As an initial matter, the terms "human behavior", "grouping", "fruit", "together", and "physical features" do not appear in any independent claim. The Examiner makes no attempt to convey what portion of the claim limitations are related to these terms, other 

	Examiner replies that this concept it taught.  The grouping example used by the Examiner is just one description to describe the claim. The claim contains words such as “restoring, by the storage system, at least one portion of the first segment”. Restoring a segment is a type of grouping objects, the restored segment is now grouped together with an original stored section.

	On pg. 14 of remarks in regards to 35 U.S.C. 101, relating to claim 1, Applicant states “Independent claim 1, as amended, requires that a storage system, in response to receiving a request from a client to compare file segments, determines a set of data blocks associated with the files, and obtains mapping information for the data blocks, where the mapping information includes a respective mapping element. The mapping elements of the mapping information for the data blocks are compared to determine that there is a difference in the file segments. Then based on the difference, only a portion of the segments are restored (i.e., the portions associated with the difference), rather than the entire file segments. Applicant asserts that no portion of the claim setting forth such actions recites, describes, or otherwise sets forth any judicial exception, much less one 


Examiner replies that this concept it taught. Grouping objects together has many forms.  Taking a first object and restoring/grouping that first object with a second object is seen as a type of grouping. And the applicant’s claims of “restoring, by the storage system, at least one portion of the first segment” is seen as a type of grouping of objects.

On pg. 14 of remarks in regards to 35 U.S.C. 101, relating to claim 1, Applicant states “As an initial matter, Applicant notes that the Examiner has failed to address Prong Two in the rejection, instead ending the Step 2A analysis after a bare conclusory statement that falls, at best, under Prong One. See Action at pages 2-3. As such, Applicant asserts that the eligibility analysis set forth by the Examiner is incomplete, and the rejection should be withdrawn, as the Examiner has failed to set forth a prima facie case of patent ineligibility. Moreover, assuming arguendo that the independent claims recite a judicial exception, and the Prong Two analysis was actually necessary, Applicant asserts that such any such judicial exception is integrated into a practical application. "If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible []. This concludes the eligibility analysis." See MPEP § 2106. 

Examiner replies that this concept it taught. The rejection includes the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recited language that is similar to grouping related objects together.

On pg. 17-18 of remarks in regards to 35 U.S.C. 101, relating to claim 1, Applicant states “Moreover, Applicant asserts that "determining a difference between mappings", and "grouping related objects together" are Examiner-created phrases that do not appear in the claims, and are what the Examiner contends is the judicial exception. They are not additional elements of the claim. The Examiner mentions no additional elements of the claim, much less analyzes such elements to determine whether they do or do not represent the requisite significantly more required by the Step 2B analysis. Applicant asserts that the elements of determining sets of data blocks based on a request to compare file segments, obtaining mapping information that includes mapping elements based on the data blocks, determining that a difference exists between the file segments by comparing the mapping elements, and restoring portions of the file segments based on the difference (i.e., exemplary claim elements ignored by the examiner), represent significantly more than that which the Examiner contends is a judicial exception, and are not "previously known to the industry", as the Examiner concludes without reasoning or 

Examiner replies that this concept it taught. The rejection recites the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recited language that is similar to grouping related objects together.  This language is mentioned in the rejection but it could have been clear that this concept represent Step 2A Prong 2. The concept of grouping objects, relates to CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011).


On pg. 18-19 of remarks in regards to 35 U.S.C. 101, relating to claim 1, Applicant states “Additionally, under Step 2B, "[i]n determining patent eligibility, examiners should consider whether the claim "purport(s) to improve the functioning of the computer itself' or "any other technology or technical field." Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1976, 1984 (2014). This consideration has also been referred to as the search for a technological solution to a technological problem. See e.g., DDR Holdings, LLC. v. Hotels.com, L.P., 773 F.3d 1245, 1257, 113 USPQ2d 1097, 1105 (Fed. Cir. 2014); Amdocs (Israel), Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1300-01, 120 USPQ2d 1527, 1537 (Fed. Cir. 2016)." MPEP § 2106. 
Applicant asserts that the invention is directed to an improvement in the technical field of data analysis by avoiding inefficient file comparison and waste of network resources to 
In view of the above, Applicant respectfully asserts that the Examiner has failed to establish aprimafacie case of patent ineligibility under 35 U.S.C. § 101 of the independent claims. The dependent claims are eligible based at least on their direct or indirect dependency on the independent claims. Accordingly, Applicant respectfully requests withdrawal of the rejection.”

Examiner replies that this concept is taught. The Examiner replies In Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recited language that is similar to grouping related objects together.


On pg. 22 of remarks in regards to 35 U.S.C. 103, relating to claim 1, Applicant states “Turning to the rejection, the Examiner contends that Iwasaki discloses determining 


Examiner replies that Iwasaki teaches this concept. Par. 0044 Iwaskai discloses the metadata and data to be associated with an identification value that uniquely identifies the file. The identification value is seen as first mapping element. The metadata and data is seen as the first mapping information. Par. 0044 Iwaskai discloses the metadata and data to be associated with an identification value that uniquely identifies the file. The identification value is seen as second mapping element. The metadata and data is seen as the second mapping information.


Priority
	Applicant has claimed Foreign Priority. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1 is/are directed to determining differences between segments based upon metadata comparison. In Step 2A, the claim is seen as a process. The class is directed to an abstract idea because the claim limitations are directed to associating a first mapping with a first segment, a second mapping with a second segment and comparing the mappings to locate differences. This is the same as the human behavior of grouping fruit together based upon physical features. In Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recited language that is similar to grouping related objects together. 

The claimed method and system are previously known to the industry and does not place meaningful limitation in the claims and directed to non-statutory subject matter under an abstract idea. 

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 2 is/are directed to determining mapping data segments. In Step 2A, the claim is seen as a process. The class is directed to an abstract idea because the claim limitations are directed to associating a first mapping with a first segment, a second mapping with a second segment and comparing the mappings to locate differences. This is the same as the human behavior of grouping fruit together based upon physical features. In Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recited language that is similar to grouping related objects together. 
Generally linking the use of “determining a between mappings” to a particular technological environment (e.g. computers) or field of use (e.g. social network) is not recited in the claims that would amount to “significantly more”.
The claimed method and system are previously known to the industry and does not place meaningful limitation in the claims and directed to non-statutory subject matter under an abstract idea. 

Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 3 is/are directed to determining hash between segments. In Step 2A, the claim is seen as a process. The class is directed to an abstract idea because the claim limitations are directed to associating a first mapping with a first segment. This is the same as the human behavior of grouping fruit together based upon physical features. In Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recited language that is similar to grouping related objects together. 
Generally linking the use of “determining a difference hashing mappings” to a particular technological environment (e.g. computers) or field of use (e.g. social network) is not recited in the claims that would amount to “significantly more”.
The claimed method and system are previously known to the industry and does not place meaningful limitation in the claims and directed to non-statutory subject matter under an abstract idea. 

Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 4 is/are directed to determining differences between segments based upon metadata comparison. In Step 2A, the claim is seen as a process. The class is directed to an abstract idea because the claim limitations are directed to associating a first mapping with a first segment, a second mapping with a second segment 
Generally linking the use of “determining a difference between mappings” to a particular technological environment (e.g. computers) or field of use (e.g. social network) is not recited in the claims that would amount to “significantly more”.
The claimed method and system are previously known to the industry and does not place meaningful limitation in the claims and directed to non-statutory subject matter under an abstract idea. 


Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 5 is/are directed to restoring data between segments. In Step 2A, the claim is seen as a process. The class is directed to an abstract idea because the claim limitations are directed to associating a first mapping with a first segment, a second mapping with a second segment and comparing the mappings to locate differences. This is the same as the human behavior of grouping fruit together based upon physical features. In Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recited language that is similar to grouping related objects together. 

The claimed method and system are previously known to the industry and does not place meaningful limitation in the claims and directed to non-statutory subject matter under an abstract idea. 


Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 6 is/are directed to determining a file type based upon metadata information. In Step 2A, the claim is seen as a process. The class is directed to an abstract idea because the claim limitations are directed to associating a first mapping with a first segment, a second mapping with a second segment and comparing the mappings to locate differences. This is the same as the human behavior of grouping fruit together based upon physical features. In Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recited language that is similar to grouping related objects together. 
Generally linking the use of “determining a file type based upon metadata information” to a particular technological environment (e.g. computers) or field of use (e.g. social network) is not recited in the claims that would amount to “significantly more”.



Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 7 is/are directed to determining two files are from the same source. In Step 2A, the claim is seen as a process. The class is directed to an abstract idea because the claim limitations are directed to associating a first mapping with a first segment, a second mapping with a second segment and comparing the mappings to locate differences. This is the same as the human behavior of grouping fruit together based upon physical features. In Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recited language that is similar to grouping related objects together. 
Generally linking the use of “two files are from the same source” to a particular technological environment (e.g. computers) or field of use (e.g. social network) is not recited in the claims that would amount to “significantly more”.
The claimed method and system are previously known to the industry and does not place meaningful limitation in the claims and directed to non-statutory subject matter under an abstract idea. 



Generally linking the use of “determining a difference between mappings” to a particular technological environment (e.g. computers) or field of use (e.g. social network) is not recited in the claims that would amount to “significantly more”.
The claimed method and system are previously known to the industry and does not place meaningful limitation in the claims and directed to non-statutory subject matter under an abstract idea. 



Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 9 is/are directed to determining mapping data segments. In Step 2A, the claim is seen as a process. The class is directed to an abstract 
Generally linking the use of “determining a between mappings” to a particular technological environment (e.g. computers) or field of use (e.g. social network) is not recited in the claims that would amount to “significantly more”.
The claimed method and system are previously known to the industry and does not place meaningful limitation in the claims and directed to non-statutory subject matter under an abstract idea. 



Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 10 is/are directed to determining hash between segments. In Step 2A, the claim is seen as a process. The class is directed to an abstract idea because the claim limitations are directed to associating a first mapping with a first segment. This is the same as the human behavior of grouping fruit together based upon physical features. In Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recited language that is similar to grouping related objects together. 

The claimed method and system are previously known to the industry and does not place meaningful limitation in the claims and directed to non-statutory subject matter under an abstract idea. 

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 11 is/are directed to determining differences between segments based upon metadata comparison. In Step 2A, the claim is seen as a process. The class is directed to an abstract idea because the claim limitations are directed to associating a first mapping with a first segment, a second mapping with a second segment and comparing the mappings to locate differences. This is the same as the human behavior of grouping fruit together based upon physical features. In Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recited language that is similar to grouping related objects together. 
Generally linking the use of “determining a difference between mappings” to a particular technological environment (e.g. computers) or field of use (e.g. social network) is not recited in the claims that would amount to “significantly more”.


Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 12 is/are directed to restoring data between segments. In Step 2A, the claim is seen as a process. The class is directed to an abstract idea because the claim limitations are directed to associating a first mapping with a first segment, a second mapping with a second segment and comparing the mappings to locate differences. This is the same as the human behavior of grouping fruit together based upon physical features. In Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recited language that is similar to grouping related objects together. 
Generally linking the use of “restoring between mappings” to a particular technological environment (e.g. computers) or field of use (e.g. social network) is not recited in the claims that would amount to “significantly more”.
The claimed method and system are previously known to the industry and does not place meaningful limitation in the claims and directed to non-statutory subject matter under an abstract idea. 




Generally linking the use of “determining a file type based upon metadata information” to a particular technological environment (e.g. computers) or field of use (e.g. social network) is not recited in the claims that would amount to “significantly more”.
The claimed method and system are previously known to the industry and does not place meaningful limitation in the claims and directed to non-statutory subject matter under an abstract idea. 


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 14 is/are directed to determining two files are from the same source. In Step 2A, the claim is seen as a process. The class is directed to an abstract idea because the claim limitations are directed to associating a first mapping with 
Generally linking the use of “two files are from the same source” to a particular technological environment (e.g. computers) or field of use (e.g. social network) is not recited in the claims that would amount to “significantly more”.
The claimed method and system are previously known to the industry and does not place meaningful limitation in the claims and directed to non-statutory subject matter under an abstract idea. 


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 15 is/are directed to determining differences between segments based upon metadata comparison. In Step 2A, the claim is seen as a process. The class is directed to an abstract idea because the claim limitations are directed to associating a first mapping with a first segment, a second mapping with a second segment and comparing the mappings to locate differences. This is the same as the human behavior of grouping fruit together based upon physical features. In Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recited language that is similar to grouping related objects together. 

The claimed method and system are previously known to the industry and does not place meaningful limitation in the claims and directed to non-statutory subject matter under an abstract idea. 

Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 16 is/are directed to determining mapping data segments. In Step 2A, the claim is seen as a process. The class is directed to an abstract idea because the claim limitations are directed to associating a first mapping with a first segment, a second mapping with a second segment and comparing the mappings to locate differences. This is the same as the human behavior of grouping fruit together based upon physical features. In Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recited language that is similar to grouping related objects together. 
Generally linking the use of “determining a between mappings” to a particular technological environment (e.g. computers) or field of use (e.g. social network) is not recited in the claims that would amount to “significantly more”.
The claimed method and system are previously known to the industry and does not place meaningful limitation in the claims and directed to non-statutory subject matter under an abstract idea. 


Generally linking the use of “determining a difference hashing mappings” to a particular technological environment (e.g. computers) or field of use (e.g. social network) is not recited in the claims that would amount to “significantly more”.
The claimed method and system are previously known to the industry and does not place meaningful limitation in the claims and directed to non-statutory subject matter under an abstract idea. 

Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 18 is/are directed to determining differences between segments based upon metadata comparison. In Step 2A, the claim is seen as a process. The class is directed to an abstract idea because the claim limitations are directed to associating a first mapping with a first segment, a second mapping with a second segment and comparing the mappings to locate differences. This is the same as the human behavior of grouping fruit together based upon physical features. In Step 2B, the claim(s) 
Generally linking the use of “determining a difference between mappings” to a particular technological environment (e.g. computers) or field of use (e.g. social network) is not recited in the claims that would amount to “significantly more”.
The claimed method and system are previously known to the industry and does not place meaningful limitation in the claims and directed to non-statutory subject matter under an abstract idea. 

Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 19 is/are directed to restoring data between segments. In Step 2A, the claim is seen as a process. The class is directed to an abstract idea because the claim limitations are directed to associating a first mapping with a first segment, a second mapping with a second segment and comparing the mappings to locate differences. This is the same as the human behavior of grouping fruit together based upon physical features. In Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recited language that is similar to grouping related objects together. 
Generally linking the use of “restoring between mappings” to a particular technological environment (e.g. computers) or field of use (e.g. social network) is not recited in the claims that would amount to “significantly more”.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 20 is/are directed to determining a file type based upon metadata information. In Step 2A, the claim is seen as a process. The class is directed to an abstract idea because the claim limitations are directed to associating a first mapping with a first segment, a second mapping with a second segment and comparing the mappings to locate differences. This is the same as the human behavior of grouping fruit together based upon physical features. In Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims recited language that is similar to grouping related objects together. 
Generally linking the use of “determining a file type based upon metadata information” to a particular technological environment (e.g. computers) or field of use (e.g. social network) is not recited in the claims that would amount to “significantly more”.
The claimed method and system are previously known to the industry and does not place meaningful limitation in the claims and directed to non-statutory subject matter under an abstract idea. 

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



6.	Claim(s) 1, 2, 4-9, 11-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable by Iwasaki et al. U.S. Patent Application Publication No. 2016/0041884 (herein as ‘Iwasaki’) and further in view of Prior Art of Iwasaki et al. U.S. Patent Application Publication No. 2016/0041884 (herein as ‘Prior Art’).

As to claim 1 Iwasaki teaches a method of file comparison, comprising: 
Iwasaki does not teach but Prior Art teaches in response to receiving a request from a client to compare a first segment of a first file with a second segment of a second file (Par. 0005 Prior Art discloses comping two file list. Each file list is seen as a first file and second file.  Par. 0010 Prior Art discloses comparing the files of each file list.  The files of the first file list is seen as the first segment of the first file.  The files of the second file is seen as the second segment of the second file);

Iwasaki teaches determining, by a storage system a first set of data blocks of the first file associated with the first segment and a set second of data blocks of the second file associated with the second segment (Par. 0041 Iwasaki discloses metadata containing block address is associated with a particular file. The block address associated with a particular file is seen as the blocks of the first file associated with the first segment.  The block address associated with a particular file is seen as the blocks of the second file associated with the second segment);.
obtaining by the storage system, a first mapping information for the first set of data blocks and a second mapping information for the second set of data blocks, the first mapping information and the second mapping information being generated based on the first set of data blocks and the second set of data blocks, respectively (Par. 0041 Iwasaki discloses metadata containing update time and block address is associated with a particular file. The block address associated with a particular file is seen as the blocks of the first file associated with the first segment.  The block 
Iwaskai teaches wherein the first mapping information comprises a first mapping element and the second mapping information comprises a second mapping element (Par. 0044 Iwaskai discloses the metadata and data to be associated with an identification value that uniquely identifies the file. The identification value is seen as first mapping element. The metadata and data is seen as the first mapping information. Par. 0044 Iwaskai discloses the metadata and data to be associated with an identification value that uniquely identifies the file. The identification value is seen as second mapping element. The metadata and data is seen as the second mapping information).
and determining by the storage system, a difference between the first segment and the second segment by performing a comparison of the first mapping information and the second s mapping information to determine that the first mapping element and the second mapping element are different (Par. 0056 Iwasaki discloses difference information between the two backup is identified based upon the different backup times.  The files are seen as part of the backup. The difference is seen as the first mapping element and second mapping element are differeent);
and restoring, by the storage system, at least one portion of the first segment and at least one portion of the second segment associated with the difference (Fig. 10 and Par. 59 Iwasaki discloses restoring data based upon non-zero bit in inode bitmap.  The non-zero bit is seen as difference between first segment and second segment).



As to claim 2 Iwasaki in combination with Prior Art teaches each and every limitation of claim 1.
In addition Iwasaki teaches further comprising: determining mapping elements corresponding to the first set of data blocks; and generating the first mapping information based on the determined mapping elements. (Par. 0028 Iwasaki discloses generating a data structure which is a map that show data blocks for the files. Par. 0041 Iwasaki discloses metadata containing update time and block address is associated with a particular file). 


As to claim 4 Iwasaki in combination with Prior Art teaches each and every limitation of claim 1.
In addition Iwasaki teaches wherein determining the difference between the first segment and the second segment further comprises: 
comparing a first set of mapping elements corresponding to the first set of data blocks and a second set of mapping elements corresponding to the second set of data blocks; in response to the first set of mapping elements being not all identical to the second set of mapping elements, determining that the first segment is different from the second segment (Par. 0056 Iwasaki discloses comparing the file of the current backup to the previous backup. And generating differential data blocks, inodes and inode bitmap based upon the comparison).


In addition Iwasaki teaches further comprising:  and by the storage system sending the restored at least one portion of the first segment and the restored at least one portion of the second segment to the client (Fig. 10 and Par. 59 Iwasaki discloses restoring data based upon non-zero bit in inode bitmap.  The non-zero bit is seen as difference between first segment and second segment).

As to claim 6 Iwasaki in combination with Prior Art teaches each and every limitation of claim 1.
In addition Iwasaki teaches further comprising: determining, based on the request, information associated with the first segment of the first file, wherein the information comprises at least one selected from a group consisting of: a file name, a file path, a comparison start position and a comparison end position, a comparison start position and a length, and a comparison end position and a length (Par. 50 Iwasaki discloses the file name of the file).

As to claim 7 Iwasaki in combination with Prior Art teaches each and every limitation of claim 1.
In addition Iwasaki teaches wherein the first file and the second file are different backup files for a same source file (Par. 0002 Iwasaki discloses the backup is performed on the backup file system.  Par. 0044 Iwasaki discloses files that are updated from the last backup which shows they files are from the same source file).

As to claim 8 Iwasaki teaches a device for file comparison, comprising: 
a processor (Par. 0035 Iwasaki discloses processor);
and a memory coupled to the processor and having instructions stored therein, the instructions, (Par. 0032 Iwasaki discloses a processor); when executed by the processor, causing the device to a method, the method  comprising: 
Iwasaki does not teach but Prior Art teaches in response to receiving a request from a client to compare a first segment of a first file with a second segment of a second file (Par. 0005 Prior Art discloses comping two file list. Each file list is seen as a first file and second file.  Par. 0010 Prior Art discloses comparing the files of each file list.  The files of the first file list is seen as the first segment of the first file.  The files of the second file is seen as the second segment of the second file);
Iwasaki and Prior Art are analogous art because they are in the same field of endeavor, comparing two segments processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the segment comparison of Iwasaki to include the file comparison of Prior Art, to reduce backup time. The suggestion/motivation to combine is that it would be obvious to try in order for reduction in the time required for the backup process permits a Recovery Point Objective (RPO) to be set at shorter time intervals, which in turn enables data restoration with higher accuracy; improvement in efficiency of the backup process is an issue of increasing importance (Par. 0004 Prior Art).
Iwasaki teaches determining by a storage system, a first set of data blocks of the first file associated with the first segment and a set second of data blocks of the second file associated with the second segment (Par. 0041 Iwasaki discloses metadata containing block address is associated with a particular file. The block address associated with a particular file is seen as the blocks of the first file associated with the first segment.  The block address associated with a particular file is seen as the blocks of the second file associated with the second segment);. 
Obtaining, by the storage system a first mapping information for the first set of data blocks and a second mapping information for the second set of data blocks, the first mapping information and the second mapping information being generated based on the first set of data blocks and the second set of data blocks, respectively (Par. 0041 Iwasaki discloses metadata containing update time and block address is associated with a particular file. The block address associated with a particular file is seen as the blocks of the first file associated with the first segment.  The block address associated with a particular file is seen as the blocks of the second file associated with the second segment.  The block address is seen as the mapping information);
Iwaskai teaches wherein the first mapping information comprises a first mapping element and the second mapping information comprises a second mapping element (Par. 0044 Iwaskai discloses the metadata and data to be associated with an identification value that uniquely identifies the file. The identification value is seen as first mapping element. The metadata and data is seen as the first mapping information. Par. 0044 Iwaskai discloses the metadata and data to be associated with an identification value that uniquely identifies the file. The identification value is seen as second mapping element. The metadata and data is seen as the second mapping information)’
and determining by the storage system a difference between the first segment by performing a comparison of the first mapping information and the second mapping information to determine that the first mapping element and the second mapping element are different; and restoring, by the storage system, at least one portion of the first segment and at least one portion of the second segment associated with the difference (Par. 0056 Iwasaki discloses difference information between the two backup is identified based upon the different backup times.  The files are seen as part of the backup. Fig. 10 and Par. 59 Iwasaki discloses restoring data based upon non-zero bit in inode bitmap.  The non-zero bit is seen as difference between first segment and second segment).

As to claim 9 Iwasaki in combination with Prior Art teaches each and every limitation of claim 8.
In addition Iwasaki teaches wherein the method further comprises: 
determining mapping elements corresponding to the first set of data blocks; and generating the first mapping information based on the determined mapping elements (Par. 0028 Iwasaki discloses generating a data structure which is a map that show data blocks for the files. Par. 0041 Iwasaki discloses metadata containing update time and block address is associated with a particular file). 

As to claim 11 Iwasaki in combination with Prior Art teaches each and every limitation of claim 8.
 wherein determining the difference between the first segment and the second segment further comprises: 
comparing a first set of mapping elements corresponding to the first set of data blocks and a second set of mapping elements corresponding to the second set of data blocks; in response to the first set of mapping elements being not all identical to the second set of mapping elements, determining that the first segment is different from the second segment  (Par. 0056 Iwasaki discloses comparing the file of the current backup to the previous backup. And generating differential data blocks, inodes and inode bitmap based upon the comparison).
in response to the first set of mapping elements being all identical to the second set of mapping elements, determining that the first segment is identical to the second segment (Par. 0057 Iwasaki discloses after a comparison time stamps related to backup information, generating differential data only for blocks that contain new data or data that has been modified.  Data that is not modified is seen as first block segment and second block segments that are identical.


As to claim 12 Iwasaki in combination with Prior Art teaches each and every limitation of claim 8.
In addition Iwasaki teaches the acts further comprising: and sending by the storage system, the restored at least one portion of the first segment and the restored at least one portion of the second segment to the client (Fig. 10 and Par. 

As to claim 13 Iwasaki in combination with Prior Art teaches each and every limitation of claim 8.
In addition Iwasaki teaches wherein the  method further comprises: determining, based on the request, information associated with the first segment of the first file, wherein the information comprises at least one selected from a group consisting of: a file name, 6Application No.: Not Yet AssignedDocket No.: 170360-028400US a file path, a comparison start position and a comparison end position, a comparison start position and a length, and a comparison end position and a length (Par. 50 Iwasaki discloses the file name of the file).

As to claim 14 Iwasaki in combination with Prior Art teaches each and every limitation of claim 8.
In addition Iwasaki teaches wherein the first file and the second file are different backup files for a same source file (Par. 0002 Iwasaki discloses the backup is performed on the backup file system.  Par. 0044 Iwasaki discloses files that are updated from the last backup which shows they files are from the same source file).

As to claim 15 Iwasaki teaches a computer program product being tangibly stored on a computer- readable medium and comprising machine-executable instructions, the machine-executable instructions, when executed, causing a machine to perform a method, the method comprising:  
Iwasaki does not teach but Prior Art teaches in response to receiving a request from a client to compare a first segment of a first file with a second segment of a second file (Par. 0005 Prior Art discloses comping two file list. Each file list is seen as a first file and second file.  Par. 0010 Prior Art discloses comparing the files of each file list.  The files of the first file list is seen as the first segment of the first file.  The files of the second file is seen as the second segment of the second file);
Iwasaki and Prior Art are analogous art because they are in the same field of endeavor, comparing two segments processing. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the segment comparison of Iwasaki to include the file comparison of Prior Art, to reduce backup time. The suggestion/motivation to combine is that it would be obvious to try in order for reduction in the time required for the backup process permits a Recovery Point Objective (RPO) to be set at shorter time intervals, which in turn enables data restoration with higher accuracy; improvement in efficiency of the backup process is an issue of increasing importance (Par. 0004 Prior Art).
Iwasaki teaches determining from a client by a storage system, a first set of data blocks of the first file associated with the first segment and a set second of data blocks of the second file associated with the second segment (Par. 0041 Iwasaki discloses metadata containing block address is associated with a particular file. The block address associated with a particular file is seen as the blocks of the first file 
obtaining by the storage system, a first mapping information for the first set of data blocks and a second mapping information for the second set of data blocks, the first mapping information and the second mapping information being generated based on the first set of data blocks and the second set of data blocks, respectively (Par. 0041 Iwasaki discloses metadata containing update time and block address is associated with a particular file. The block address associated with a particular file is seen as the blocks of the first file associated with the first segment.  The block address associated with a particular file is seen as the blocks of the second file associated with the second segment.  The block address is seen as the mapping information);
Iwaskai teaches wherein the first mapping information comprises a first mapping element and the second mapping information comprises a second mapping element (Par. 0044 Iwaskai discloses the metadata and data to be associated with an identification value that uniquely identifies the file. The identification value is seen as first mapping element. The metadata and data is seen as the first mapping information. Par. 0044 Iwaskai discloses the metadata and data to be associated with an identification value that uniquely identifies the file. The identification value is seen as second mapping element. The metadata and data is seen as the second mapping information);
and determining by the storage system, a difference between the first segment by performing a comparison of  the first mapping information and the second information to determine that the first mapping element and the second mapping element are different, and restoring, by the storage system, at least one portion of the first segment and at least one portion of the second segment associated with the difference (Par. 0056 Iwasaki discloses difference information between the two backup is identified based upon the different backup times.  The files are seen as part of the backup. Fig. 10 and Par. 59 Iwasaki discloses restoring data based upon non-zero bit in inode bitmap.  The non-zero bit is seen as difference between first segment and second segment. Fig. 10 and Par. 59 Iwasaki discloses restoring data based upon non-zero bit in inode bitmap.  The non-zero bit is seen as difference between first segment and second segment).


As to claim 16 Iwasaki in combination with Prior Art teaches each and every limitation of claim 15.
In addition Iwasaki teaches wherein the method further comprises: determining mapping elements corresponding to the first set of data blocks; and generating the first mapping information based on the determined mapping elements (Par. 0028 Iwasaki discloses generating a data structure which is a map that show data blocks for the files. Par. 0041 Iwasaki discloses metadata containing update time and block address is associated with a particular file).  


As to claim 18 Iwasaki in combination with Prior Art teaches each and every limitation of claim 15.
 wherein determining the difference between the first segment and the second segment further comprises: comparing a first set of mapping elements corresponding to the first set of data blocks and a second set of mapping elements corresponding to the second set of data blocks; in response to the first set of mapping elements being not all identical to the second set of mapping elements, determining that the first segment is different from the second segment (Par. 0056 Iwasaki discloses comparing the file of the current backup to the previous backup. And generating differential data blocks, inodes and inode bitmap based upon the comparison). 

As to claim 19 Iwasaki in combination with Prior Art teaches each and every limitation of claim 15.
In addition Iwasaki teaches wherein the method further comprises: and sending the restored at least one portion of the first segment and the restored at least one portion of the second segment (Fig. 10 and Par. 59 Iwasaki discloses restoring data based upon non-zero bit in inode bitmap.  The non-zero bit is seen as difference between first segment and second segment).

As to claim 20 Iwasaki in combination with Prior Art teaches each and every limitation of claim 15.
In addition Iwasaki teaches wherein the method further comprises: determining, based on the request, information associated with the first segment of the first file, wherein the information comprises at least one selected from a group consisting of: a file name, a file path, a comparison start position and a comparison end position, a comparison start position and a length, and a comparison end position and a length (Par. 50 Iwasaki discloses the file name of the file).



7.	Claim 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki et al. U.S. Patent Application Publication No. 2016/0041884 (herein as ‘Iwasaki’) and further in view of Prior Art of Iwasaki et al. U.S. Patent Application Publication No. 2016/0041884 (herein as ‘Prior Art’) in combination with De Landstheer et al. U.S. Patent No. 7,827,146 (herein as ‘De’).

As to claim 3 Iwasaki in combination with Prior Art teaches each and every limitation of claim 1.
Iwasaki in combination with De teaches wherein determining the mapping elements comprises: generating hash values for the first set of data blocks of the first file; and determining the mapping elements corresponding to the first set of data blocks based on the hash values (Col. 5 Lines 21-45 De discloses performing hash on files or file segments to uniquely identify the file or file segment).
Iwasaki and De are analogous art because they are in the same field of endeavor, data mapping. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to data block mapping of Iwasaki to include the hashing of De, to allow transaction fragments to be uniquely identified. The suggestion/motivation to 


As to claim 10 Iwasaki in combination with Prior Art teaches each and every limitation of claim 9.
Iwasaki in combination with De teaches wherein determining the mapping elements comprises:  5Application No.: Not Yet AssignedDocket No.: 170360-028400US generating hash values for the first set of data blocks of the first file; and determining the mapping elements corresponding to the first set of data blocks based on the hash values (Col. 5 Lines 21-45 De discloses performing hash on files or file segments to uniquely identify the file or file segment).
Iwasaki and De are analogous art because they are in the same field of endeavor, data mapping. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to data block mapping of Iwasaki to include the hashing of De, to allow transaction fragments to be uniquely identified. The suggestion/motivation to combine is that it would be obvious to try in order to speed up searching for data access across tens of millions of data files (Col.1 Col. 20-35 Iwasaki).


As to claim 17 Iwasaki in combination with Prior Art teaches each and every limitation of claim 16.
Iwasaki in combination with De teaches wherein determining the mapping elements comprises:  7Application No.: Not Yet AssignedDocket No.: 170360-028400US generating hash values for the first set of data blocks of the first file; and determining the mapping elements corresponding to the first set of data blocks based on the hash values (Col. 5 Lines 21-45 De discloses performing hash on files or file segments to uniquely identify the file or file segment).
Iwasaki and De are analogous art because they are in the same field of endeavor, data mapping. It would have been obvious to one of ordinary skill in the art, before the effective filing date, to data block mapping of Iwasaki to include the hashing of De, to allow transaction fragments to be uniquely identified. The suggestion/motivation to combine is that it would be obvious to try in order to speed up searching for data access across tens of millions of data files (Col.1 Col. 20-35 Iwasaki).


 
Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rangapuram discloses systems and methods for backing up data. A backup operation can identify blocks that have changed since a most recent backup operation. The blocks that have changed since the most recent backup operation are compared with the blocks that are being used. Only the blocks that are both used and have changed are backed up. This can reduce the size of the backup be excluding blocks that may have changed but are no longer used.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE A MINCEY whose telephone number is (571)270-5010.  The examiner can normally be reached on 8am EST until 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.A.M/   July 30, 2021Examiner, Art Unit 2159                                                                                                                                                                                                                                                                                                                                                                                                        
/AMRESH SINGH/Primary Examiner, Art Unit 2159